PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/075,187
Filing Date: 3 Aug 2018
Appellant(s): UNIVERSITA' DEGLI STUDI DI GENOVA



__________________
Silvia Salvadori
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 9, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 1, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 21, 26-34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Dyczka (2011) and Osborne et al. (US 5,119,827) in view of Lee et al. (2012, cited by applicant on IDS submitted 08/03/2018) and Caffa et al. (2015, cited by applicant on IDS submitted 08/03/2018).
Each of Dyczka and Osborne et al. teaches the use of tamoxifen for treatment of estrogen-responsive breast cancer (see the articles in their entirety; see especially, Dyczka, Abstract; Osborne, col. 1, lines 5-24, 60-66).
Lee et al. teaches that short-term starvation (or fasting) protects normal cells, mice and potentially humans from the harmful side effects of variety of chemotherapy drug.  Lee et al. teaches that the cycles of starvation were as effective as chemotherapeutic agents in delaying progression of different tumors and increased the effectiveness of these drugs against breast cancer cells (abstract).  Lee et al. teaches that 20 to 40% reduction in calorie intake or dietary restriction protects a wide variety of organisms against oxidative stress and aging (introduction first sentence page 74).
Caffa et al. teaches the use of reduced calorie diet to enhance treatment of cancer, especially breast cancer, with tyrosine kinase inhibitors, such as, regorafenib, crizotinib, erlotinib, etc. (see the entire article, especially Abstract; Discussion, pages 11827-11828).

The claims differ from the cited references in claiming the combination of a compound having antiestrogenic activity, such as tamoxifen, with reduced caloric intake for a period of 24-190 hours in the treatment of estrogen-responsive breast cancer.

As evidenced above and in the present specification (see page 2, lines 9-15), the use of reduced calorie diet sensitizes cancer cells to various anticancer treatments, i.e., chemotherapeutics, radiotherapy and tyrosine kinase inhibitors.  Therefore, the skilled artisan in the art at the time of the present invention would have had the reasonable expectation that the effect of reduced caloric diet would extend to other anticancer agents. That is, the skilled artisan would have had the reasonable expectation that the combination of a reduced calorie diet and a compound having antiestrogenic activity, such as, tamoxifen would result in enhanced treatment of breast cancer.
The percentage amounts of calorie intake to be used and the duration of the treatment are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and oncologist. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references.
None of the claims are allowed.

(2) Response to Argument
Appellant argues, 
the combination of the cited references only discloses, teaches, or suggests a 
method for treating cancer patients with a chemotherapeutic drug (Dyczka), while 
subjecting the patients to a reduced caloric intake because Lee describes that short-term starvation increases the effectiveness of chemotherapeutic agents against melanoma, glioma, and breast cells;
one person of ordinary skill would never extrapolate with a reasonable expectation of success the results obtainable with a “genus” of anticancer agents to a completely different “genus”, characterized by different chemical structures and different MOAs; the patients which undergo the method of treatment presently claimed are undergoing a treatment with anti-estrogens, i.e., with selective estrogen receptor modulators (SERMs), or “hormone-therapy”, rather than “chemotherapy” (with reference to the document attached);
the mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 538, 417, 82 USPQ2d 1385, 1396 (2007); and
the Examiner can only arrive at the claimed invention by using impermissible hindsight, picking and choosing among the elements disclosed in the references and making factually unsupported statements regarding what the skilled artisan would do.
Appellant’s argument was considered but not persuasive for the following reasons.
	In response to appellant's argument that the examiner's conclusion of obviousness is based upon impermissible hindsight reasoning, the examiner notes that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Attention is directed to MPEP § 2145 (X.A.).
According to appellant, the combination of the cited references only discloses, teaches, or suggests a method for treating cancer patients with a chemotherapeutic drug (Dyczka), while subjecting the patients to a reduced caloric intake because Lee describes that short-term starvation increases the effectiveness of chemotherapeutic agents against melanoma, glioma, and breast cells.  Thus, based on the combination of references, the skilled artisan in the art at the time of the present invention would have had the reasonable expectation subjecting a patient to a reduced caloric intake would increase the effectiveness of chemotherapeutic agents in treating breast cancer.
Appellant argues antiestrogens, such as, tamoxifen, are “hormone-therapy”, not “chemotherapy” (with reference to the document attached).  In essence, appellant’s argument is that although the combination of the cited references discloses, teaches, or suggests a method for treating breast cancer patients with a chemotherapeutic drug (Dyczka), while subjecting the patients to a reduced caloric intake because Lee describes that short-term starvation increases the effectiveness of chemotherapeutic agents against breast cells, the combination of references would not lead the skilled artisan to treating breast cancer with the combination of reduced caloric intake and an SERM, such as, tamoxifen because said compounds are “hormone-therapy” not “chemotherapy.
As discussed above, antiestrogenic agents, such as, tamoxifen, whose structure is
    PNG
    media_image2.png
    295
    399
    media_image2.png
    Greyscale
, are anticancer agents useful in treating estrogen-responsive cancer, such as, estrogenic-responsive breast cancer.  Chemotherapy is defined as: 

    PNG
    media_image3.png
    74
    628
    media_image3.png
    Greyscale
Antiestrogens are known “chemicals” that are useful in treating estrogen dependent diseases, including estrogen-responsive breast cancer and, thus, are chemotherapeutic agents.  The fact remains that antiestrogens, such as, tamoxifen, are well-known anticancer agents because they are useful in treating breast cancer as taught by Dyczka and Osborne (additionally, see for example, Katzung & Trevor’s Pharmacology, Chapter 54:

    PNG
    media_image4.png
    486
    709
    media_image4.png
    Greyscale
; 
Abotaleb et al., 2018:

    PNG
    media_image5.png
    421
    735
    media_image5.png
    Greyscale
).  In short, although antiestrogens act be inhibiting the binding of estrogens to the estrogenic receptors or production of estrogens, it is also an anticancer agent because of its use in treating estrogenic-responsive cancer, such as, breast cancer. Collectively, it’s clear from the literature a skilled artisan would understand that tamoxifen is a chemical, therefore, treatment using tamoxifen could be classified under both a “chemotherapy” (with emphasis on the therapeutic agent being a chemical), and a “hormone therapy” (with emphasis on the effect of targeted cancer cells being estrogen-responsive). This position is consistent with instant claim 21 reciting tamoxifen being both “a compound” and “a SERM” (Selective Estrogen Receptor Modulator).
In summary, as noted by appellant, the combination of the cited references discloses, teaches, or suggests a method for treating cancer patients with a chemotherapeutic drug (Dyczka), while subjecting the patients to a reduced caloric intake because Lee describes that short-term starvation increases the effectiveness of chemotherapeutic agents against breast cells.  Based on the teachings in the pharmaceutical/oncology art, as evidenced by Dyczka and Osborne, that tamoxifen, an antiestrogen agent, is useful in treating estrogen-responsive breast cancer, the skilled artisan would have the reasonable expectation that subjecting a patient to a reduced caloric intake would increase the effectiveness of said chemotherapeutic agent, i.e., SERM such as tamoxifen, against breast cancer.  Therefore, the references as discussed above, renders obvious the instantly claimed invention.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BARBARA P BADIO/Primary Examiner, Art Unit 1628                                                                                                                                                                                                        



Conferees:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628    
                                                                                                                                                                                                    /JOSEPH K MCKANE/
Supervisory Patent Examiner, Art Unit 1626

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.